Citation Nr: 1210702	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for low back muscle strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1981.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO.  

In July 2009, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge.  

In December 2011, the Board notified the Veteran that the Veterans Law Judge who had chaired his hearing had retired.  Therefore, the Board offered the Veteran a new hearing before a Veteran's Law Judge who would participate in the decision on the Veteran's appeal.  The Board informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not wish an additional hearing and would proceed accordingly.  

The Veteran did not respond to the Board's offer of an additional hearing; and, therefore, the Board will consider the Veteran's appeal on the basis of the evidence currently on file.  

The issue of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected low back muscle strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Degenerative disc disease of the lumbosacral spine with  left lower extremity radiculopathy was first manifested many years after service, and the preponderance of the evidence of record is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection degenerative disc disease of the lumbosacral spine with radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2005, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 
Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by S. S., M.D. from July to October 2005; records reflecting his VA treatment from November 2005 to January 2009; statements from the Veteran's mother and stepfather, received in July 2009; and the transcript of the Veteran's July 2009 hearing held at the RO before a Veterans Law Judge.  

In October 2006, VA examined the Veteran to determine the nature and etiology of any low back disorder found to be present.  The VA examination report shows that the VA examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, with respect to the issue of entitlement to service connection for degenerative disc disease of the lumbosacral spine, the Board concludes that the October 2006 VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During his July 1979 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  On examination, his spine was found to be normal.

In May 1981, the Veteran injured his low back, when he slipped in the messhall while carrying a heavy pot of water.  He was treated for complaints of back pain and limitation of motion on several occasions through June 1981.  In June 1981, the Veteran reported that when he leaned forward, he experienced a sharp pain in the posterior lower left side.  

During physical therapy in June 1981, the Veteran's lumbar spine was shifted to the left and forward bending was limited and jerky.  Side bending was limited, more on the right than the left.  The Veteran's left shoulder was elevated, and the left lumbar paraspinous muscles were hypertrophied.  He was unable to rotate his trunk to the left and was limited to the right.  The therapist reported that sacroiliac compression caused increased low back pain.  The Veteran had a reflex muscle spasm on the left from L3 to L5.  Straight leg raising was negative, and the Veteran reported that he had no radicular pain.  X-rays of the lumbar spine revealed no significant abnormalities.  The diagnosis was muscle strain of the low back.   

During his September 1981 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  On examination, his spine was found to be normal.

In July and October 2005, the Veteran was treated by S. S., M.D., in part, for low back pain which appeared to be muscular in nature.  Dr. S. explained that if such pain was chronic, the Veteran could have some underlying skeletal abnormality.  In October 2005, Dr. S. stated that the etiology of the Veteran's low back pain was unknown.

From November 2005 through January 2009, the Veteran received VA treatment for low back pain.  X-rays taken in November 2005 revealed minimal to moderate degenerative joint disease of L5-S1 with muscle spasm.  A December 2005 MRI revealed degenerative changes in the L5-S1 disc with diffuse spondylytic protrusion and central posterior herniation.  The MRI also revealed slight effacement of the anterior aspect of the thecal sac and slight effacement of the fat in the undersurface of the neuralforamina, bilaterally.  An October 2008 MRI revealed mild interval progression of degenerative discopathy and disc protrusion.  There was a bulge identified from L4 to S1 with secondary spinal canal stenosis and neuroforaminal narrowing.  

In October 2006, the Veteran was examined by VA to determine the nature and etiology of any low back disorder found to be present.  The examiner noted the Veteran's 1981 back injury in service.  During the VA examination, the Veteran complained of constant low back pain with recent numbness and pain down the left lower extremity.  He had tenderness and spasm in the lumbar area.  Lumbar spine imaging revealed left paracentral disc protrusion at the L5-S1 disc space which was not significantly different compared to the previous study.  

Following the VA examination, the examiner's assessment was low back strain, diagnosed in service and service related.  The examiner stated that the recent diagnoses of degenerative disc disease and left lower extremity radiculopathy was a recent problem and could not be related to service without resort to speculation, based on available information.  

In statements received in July 2009, the Veteran's mother and stepfather stated that the Veteran had hurt his back in service and that he had pain all the time.  

In February 2011, the Veteran's claims file was examined by an independent medical expert.  The independent medical expert noted that the Veteran had injured his back in service but that there was no evidence of any radicular pain.  In addition, the independent medical expert found that there were no complaints or clinical findings of a back disorder at the time of the Veteran's service separation examination.  The independent medical expert reported that the Veteran had no complaints or clinical findings of radicular pain when he received treatment in 2005 from S. S., M.D.  The independent medical expert did note that during his October 2006 VA examination, the Veteran had radiating back pain and numbness down his left lower extremity and that a more recent MRI had shown degenerative changes at the L5-S1 disc space.  

Based on his review of the Veteran's claims file, the independent medical expert concluded that the Veteran's inservice injury in May 1981 had most likely been a strain in the Veteran's lumbar spine area.  In addition, the independent medical expert found that the Veteran degenerative disc disease of the lumbar spine was not causally or etiologically related to his 1981 injury in service.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disorders, such as degenerative disc disease with radiculopathy of the left lower extremity, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his July 2009 hearing, the Veteran testified that when he hurt his back in service, he had experienced radiating pain down his left lower extremity.  He stated that he had experienced such pain, at least intermittently, since that time and that he now has a diagnosis of degenerative disc disease.  Therefore, he maintained that service connection for degenerative disc disease was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he injured his back in service and that he had back pain since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his back symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service medical records are negative for any complaints or clinical findings of degenerative disc disease or left lower extremity radiculopathy.  The Veteran reports that he did complain of back pain radiating down his left lower extremity in service.  However, his service treatment records do not substantiate his report.  Indeed, although he clearly injured his low back in service, X-rays were normal, and there were no findings of degenerative disc disease or left lower extremity radiculopathy.  In fact, by his own admission in service, he was not experiencing recurrent back pain at the time of his September 1981 service separation examination; and his spine was found to be normal.  

Degenerative disc disease and left lumbar radiculopathy were first manifested many years later, when they were reported during VA radiographic studies by VA in 2005.  Despite those diagnoses, the preponderance of the competent evidence of record was, to that point, negative for evidence of a relationship between either of those disorders and the Veteran's back injury in service.  Nevertheless, in February 2011, the Board sent the Veteran's claims file to an independent medical expert in orthopedics for review and an opinion.  Despite his review of the claims file, the independent medical expert was, also, unable find a nexus between the current diagnosis of degenerative disc disease and/or left lumbar radiculopathy and the back injury in service.  

Absent manifestations of degenerative disc disease in service, or competent evidence of a nexus between the current diagnoses of degenerative disc disease and/or left lumbar radiculopathy and any event in service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for degenerative disc disease is not warranted, and to that extent, the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for degenerative disc disease with radiculopathy of the left lower extremity is denied.


REMAND

The Veteran also seeks entitlement to an initial rating in excess of 10 percent for his service-connected low back muscle strain.  During his July 2009 hearing, the Veteran testified that his back was getting progressively worse.  

The Veteran's only VA examination was performed in October 2006, almost 6 years ago.  Since that time, he has received multiple injections to alleviate his back pain.  

In view of the Veteran's complaints and the more recent medical records, a new VA is warranted, in order to get an accurate picture of the level of impairment attributable to his service-connected low back muscle strain.  Accordingly, the case is remanded for the following actions:  

1.  Schedule the Veteran for orthopedic and neurologic examinations to determine the extent of impairment attributable to his service-connected low back muscle strain.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements supporting the diagnosis of low back muscle strain and distinguish them from the manifestations of any other low back disorder found to be present.  

In addition, the examiners must report the following:

a.  The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

b.  Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c.  Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

d.  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

e.  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

f.  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

g.  Whether there is weakened movement, excess fatigability, and/or incoordination; 

h.  The effects of the service-connected low back muscle strain on the Veteran's ordinary activity, including his ability to work. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examinations, a copy of the notice informing him of the time, date, and place of the examination must be associated with the claims folder.  It must also be indicated whether any such notice was returned as undeliverable.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's service connected low back muscle strain.  
If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


